UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7340


WILLIAM LEE JUDY,

                   Plaintiff - Appellant,

             v.

KATHY WILLIAMS, Housing Unit Manager at FCC Petersburg in Petersburg,
VA; IAN CONNER; SEVERAL NAMED BUT UNKNOWN SEARCH TEAM
MEMBERS; NAMED BUT UNKNOWN REGIONAL ADMINISTRATIVE
REMEDY COORDINATOR; NAMED BUT UNKNOWN INSTITUTIONAL
ADMINISTRATIVE REMEDY COORDINATOR; UNITED STATES OF
AMERICA,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00345-AWA-LRL)


Submitted: January 30, 2018                                Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Lee Judy, Appellant Pro Se. Sean Douglas Jansen, Kent Pendleton Porter,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      William Lee Judy seeks to appeal the district court’s order dismissing the United

States from his pending action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act, 28

U.S.C. §§ 1346(b)(1), 2671-2680 (2012). This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Judy seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See Baird v. Palmer, 114 F.3d 39, 43 (4th

Cir. 1997). Accordingly, we grant Defendants’ motion to dismiss and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3